Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willie Jerome McRae appeals the district court’s order denying his petition for a writ of audita querela. We have reviewed the record and find no reversible error. Accordingly, we affirm. See United States v. Torres, 282 F.3d 1241, 1245 (10th Cir.2002) (“[A] writ of audita querela is not available to a petitioner when other remedies exist, such as a motion to vacate sentence under 28 U.S.C. § 2255.”) (internal quotation marks omitted). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.